WARNER, Judge,
dissenting in part and concurring in part.
Appellant raised ineffective assistance of counsel in his motion for post-conviction relief which motion was denied without a hearing. In my opinion the specific allegations made regarding trial counsel’s failure to investigate and obtain the physical evidence which appellant claims would have supported his version of the events is sufficient to require an evidentiary hearing on the issue. I agree that the other points raised in the motion lack legal merit.